MELINDA TUHUS, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentTuhus v. CommissionerDocket No. 4977-75.United States Tax CourtT.C. Memo 1976-173; 1976 Tax Ct. Memo LEXIS 234; 35 T.C.M. (CCH) 774; T.C.M. (RIA) 760173; May 27, 1976, Filed *234  Melinda Tuhus, pro se.  Daniel P. Ehrenreich, for the respondent.  RAUMMEMORANDUM OPINION RAUM, Judge: The Commissioner determined a $255 deficiency in petitioner's 1973 income tax.The facts set forth in her petition in their entirety are as follows: The IRS says I owe money which I have refused to pay because the U.S. government uses federal taxes in many illegal ways, one example being CIA intervention in Chile to overthrow the legally-elected government of Salvador Allende in 1973, the year for which I withheld the above amount of taxes.  The respondent has filed a motion for judgment on the pleadings.  In accordance with settled principles we hold that the motion must be granted.  Cf.  ; ; ; ;  (C.A. 9), certiorari denied ;  (C.A. 3), certiorari denied ; *235  (C.A. 5);  (C.A. 10), certiorari denied ;  (D.C.Tenn.), affirmed  (C.A. 6), certiorari denied . The motion for judgment on the pleadings will be granted.